DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the "using an ultrasound probe” in line 10. It is unclear whether or not the ultrasound probe is the same as the "ultrasound probe” in line 8.  For examination purposes, Examiner of record takes this to be the same ultrasound probe.
Claim 17 recites the "at least one three-dimensional ultrasound probe” in line 10. The relationship between this limitation and the "ultrasound probe” limitations in claim 13 is unclear. For examination purposes, Examiner of record takes this to indicate that, out of two ultrasound probes, at least one is a three-dimensional ultrasound probe.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 6, 9-10, 12-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Milletari et al. (Straight to the point: reinforcement learning for user guidance in ultrasound, Smart Ultrasound Imaging and Perinatal, Preterm and Pediatric Image Analysis. Springer, Cham, 2019. 3-10, 11 pages), hereinafter, Milletari, in view of Saberi et al (US 20170311923), hereinafter, Saberi.
Regarding claim 1, Milletari teaches a method for ultrasound imaging (“this method 
aims to solve the guidance task end-to-end" 3rd para., p. 10) comprising:
acquiring three-dimensional data (“cardiac images acquired from the parasternal long axis (PLAx) view of the left ventricle of the heart.” Abstract; “scanning the patient by making use of tracked video sequences.”, 3rd para., p. 2; “the sonographer is also asked to acquire 50 "correct" frames, showing the best view and 50 frames from each of the following scenarios" 1st complete para., p. 5; “as data gets acquired…The video frames are acquired through an ultrasound probe and supplied to the data acquisition system through OpenIGTlink interface” 2nd complete para., p. 5; Fig. 3) for one or more patient data sets (“test data-set” p. 9, Table 3. A plurality of the “video frames” are three-dimensional data);
generating a three-dimensional environment (“3.1 Simulated acquisition environment,” p. 4) (“We build environments to simulate offline any (reasonable) acquisition trajectory the user may take while scanning the patient by making use of tracked video sequences.”, 3rd para., p. 2; Table 1, p. 4) based on one or more transition areas between a plurality of volumes of the three-dimensional data (transition areas between the “7 x 7 mm spatial bins”)(“We have defined, for each participant in the study, a work area covering a large portion of their chest. We have divided this area into 7 x 7 mm spatial bins. The bins from which it is possible to obtain a valid PLAx view by fine manipulation of the probe, are annotated as "correct" while all other bins remain unmarked. This annotation is necessary to implement the reward system."  3.1 Simulated acquisition environment, 2nd para., p. 4. “We get data for the first two degrees of freedom, left-right and top-bottom translations, by moving the probe in a regular and dense grid pattern over the chest in order to "fill" each bin of the grid with at least 25 frames…the probe is rotated by an excessive amount in the (i) clockwise or (ii) counterclockwise direction, or the probe is tilted by an excessive amount in the (iii) infero-medial or (iv) supero-lateral direction. In this way data for the last two degrees of freedom is obtained.” Last para., p. 4 –1st complete para., p. 5, Fig. 2. “In order to build the environment we need to track both the body of the patient and the probe as data gets acquired.” 2nd complete para., p. 6. “Each bin of the environment contains the necessary data,” The last two lines, p. 6. The “7 x 7 mm spatial bins” correspond to the volumes of the three-dimensional data because “the necessary data” comprise multiple frames for each spatial bin);
generating a set of probe guidance instructions (“the user …receives instructions on how to manipulate the probe”, 2nd para., p. 2; “we apply reinforcement learning to a guidance problem whose goal is to provide instructions to users in order to enable them to scan the left ventricle of the heart using ultrasound through the parasternal long axis sonic window." 2nd complete para., p. 3; “guiding an inexperienced user to acquire adequate images of the heart from the PLAx sonic window” 5 Conclusion, p. 9) based at least in part on the three-dimensional environment (“Our system offers guidance for 4 out of the 5 degrees of freedom of probe motion (Figure 2)…When the agent interacts with the environment it is free to move in any direction and reach any bin within the grid. For the bins that are marked "correct" it is additionally able to apply rotations and tilts.” Last para., p. 4 –1st complete para., p. 5, Fig. 2. During testing we use the same environments used by the reinforcement learning agent to test the supervised policy end-to-end on the guidance task.” 3.3 Supervised policy learning, 3rd para., p. 8);
acquiring, using an ultrasound probe (“the probe” 2nd para., p. 2), a first frame of two-dimensional data for a patient (“an image is produced” 2nd para., p. 2; first of the “scans of the heart”, 2nd para., p. 2; Fig. 3)(“In our acquisition assistance framework the user is asked to place the probe anywhere on the left side of the patient's chest... Every time an image is produced by the ultrasound equipment, our deep reinforcement learning model predicts a motion instruction that is promptly displayed to the user.”, 2nd para., p. 2); and
executing the set of probe guidance instructions to provide probe feedback for acquiring at least a second frame of two-dimensional data for the patient (“an image is produced” 2nd para., p. 2; one of the “clinically acceptable…scans of the heart”, 2nd para., p. 2; Fig. 3) (“the user … receives instructions on how to manipulate the probe in order to obtain a clinically acceptable parasternal long axis scans of the heart. Every time an image is produced by the ultrasound equipment, our deep reinforcement learning model predicts a motion instruction that is promptly displayed to the user.”, 2nd para., p. 2).
Milletari does not explicitly teach that the transition areas are identified between a plurality of volumes of the three-dimensional data.
However, in the medical ultrasound imaging field of endeavor, Saberi discloses wearable ultrasound system and method, which is analogous art. Saberi teaches that the transition areas are identified between a plurality of volumes of the three-dimensional data (“a scan volume of 172.3 cm.sup.3 and an overlapping scan volume of 93.5 cm.sup.3" [0046]; “4D data” [0068])(“a 10° tilt between the first and the second axes produces a scan volume of 172.3 cm.sup.3 and an overlapping scan volume of 93.5 cm.sup.3 for spatial compounding.” [0046]; “3D, and/or 4D data of a tissue body and/or a region of interest of the tissue body" [0068]; “image enhancement techniques can be used during data capture such as … spatial compounding by scanning over an area multiple times and different angles and combining overlapping images.” [0073]. Because the volumes are different, e.g., 172.3 cm.sup.3 and of 93.5 cm.sup.3, transition areas have to be identified for spatial compounding to match the volumes correctly).
Therefore, based on Saberi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Milletari to have the transition areas that are identified between a plurality of volumes of the three-dimensional data, as taught by Saberi, in order to facilitate image enhancement techniques (Saberi: [0073]). 
Regarding claim 2, Milletari modified by Saberi teaches the method of claim 1.
Milletari teaches that the probe feedback comprises a recommended ultrasound probe path (“a motion instruction… left-right and top-bottom motions” 2nd para., p. 2) for the ultrasound probe (“In our acquisition assistance framework the user is asked to place the probe anywhere on the left side of the patient's chest... Every time an image is produced by the ultrasound equipment, our deep reinforcement learning model predicts a motion instruction that is promptly displayed to the user… This problem has several degrees of freedom. Apart from instructions regarding left-right and top-bottom motions, the user will also receive fine-grained manipulation indications regarding rotation and tilt of the probe.”, 2nd para., p. 2, Fig. 2). 
Regarding claim 6, Milletari modified by Saberi teaches the method of claim 1.
Milletari teaches acquiring a simulated frame (“simulation … the images they provide” 1st para., p. 10) from the three-dimensional environment (“In this work we show the details of our learning environment, which allows the agent to obtain simulated ultrasound acquisitions and we compare our system with supervised policy learning via classification.”, p. 3, 2nd complete para.; “Degrees of freedom of the probe during acquisition.” Fig. 2.; 3.1 Simulated acquisition environment, p. 5. “The resulting environments allow acquisition trajectory simulation but, of course, the images they provide slightly differ from the ones obtained by a true, live scan.” 1st para., p. 10).
Regarding claim 9, Milletari modified by Saberi teaches the method of claim 1.
Milletari teaches that the recommended ultrasound probe path of the ultrasound probe comprises a direction of the ultrasound probe (“left-right and top-bottom translations” Last para., p. 4), a subsequent scan angle of the ultrasound probe (“the probe is rotated … or the probe is tilted … in the (iii) infero-medial or (iv) supero-lateral direction.” Last para., p. 4 - p. 5), or a combination thereof (“Degrees of freedom of the probe during acquisition.” Fig. 2.  “We cover all degrees of freedom apart from rotations about the short horizontal axis (rocking)., p. 2. “Our system offers guidance for 4 out of the 5 degrees of freedom of probe motion (Figure 2).”, 3rd para., 3.1 Simulated acquisition environment, p. 4).
Regarding claim 10, Milletari modified by Saberi teaches the method of claim 1.
Milletari does not teach that each volume of the three-dimensional data comprises Doppler data from one or more regions of a patient, B-mode data from the one or more regions of the patient, or a combination thereof.
However, in the medical ultrasound imaging field of endeavor, Saberi discloses wearable ultrasound system and method, which is analogous art. Saberi teaches that each volume of the three-dimensional data comprises Doppler data from one or more regions of a patient, B-mode data from the one or more regions of the patient, or a combination thereof (“the transducer can provide brightness-mode (B-mode) scanning data (e.g., upon conversion of raw ultrasound data) at each location along a scan path" [0025]).
Therefore, based on Saberi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Milletari and Saberi to have each volume of the three-dimensional data that comprises Doppler data from one or more regions of a patient, B-mode data from the one or more regions of the patient, or a combination thereof, as taught by Saberi, in order to facilitate training thereby optimizing predictions (Saberi: [0230], [0236]-[0237]). 
Regarding claim 12, Milletari modified by Saberi teaches the method of claim 2.
Milletari teaches displaying, using a user interface, a real-time image (“1 Introduction
Ultrasound is widely used to assess the functionality of the heart due to its capability of showing motion in real time allowing clinicians evaluate the overall health of the organ.”, p. 1) and displaying the recommended ultrasound probe path with the user interface (“In order to reach the latest goal, images need to be interpreted by a computer vision based system and accurate instruction for fine manipulation of the ultrasound probe need to be provided to the user in real time.”, 1 Introduction, p. 1. “Every time an image is produced by the ultrasound equipment, our deep reinforcement learning model predicts a motion instruction that is promptly displayed to the user.”, 2nd para., p. 2).
Regarding claim 13, Milletari teaches an ultrasound imaging system (“the ultrasound equipment” 2nd para., p. 2; “our system”, 2nd complete para., p. 3; “each picture acquired through our system…data acquisition system” 2nd complete para., p. 5; Fig. 3) comprising:
a display device to provide a user interface (“Every time an image is produced by the ultrasound equipment, our deep reinforcement learning model predicts a motion instruction that is promptly displayed to the user.”, 2nd para., p. 2);
an ultrasound probe (“an ultrasound probe” 2nd complete para., p. 5; Fig. 3); and
a processor (a processor of the “data acquisition system” 2nd complete para., p. 5) to:
acquire three-dimensional data (“cardiac images acquired from the parasternal long axis (PLAx) view of the left ventricle of the heart.” Abstract; “scanning the patient by making use of tracked video sequences.”, 3rd para., p. 2; “the sonographer is also asked to acquire 50 "correct" frames, showing the best view and 50 frames from each of the following scenarios" 1st complete para., p. 5; “as data gets acquired…The video frames are acquired through an ultrasound probe and supplied to the data acquisition system through OpenIGTlink interface” 2nd complete para., p. 5) for one or more patient data sets (“test data-set” p. 9, Table 3. A plurality of the “video frames” are three-dimensional data);
generate a three-dimensional environment (“3.1 Simulated acquisition environment,” p. 4) (“We build environments to simulate offline any (reasonable) acquisition trajectory the user may take while scanning the patient by making use of tracked video sequences.”, 3rd para., p. 2; Table 1, p. 4) based on one or more transition areas between a plurality of volumes of the three-dimensional data (transition areas between the “7 x 7 mm spatial bins”)(“We have defined, for each participant in the study, a work area covering a large portion of their chest. We have divided this area into 7 x 7 mm spatial bins. The bins from which it is possible to obtain a valid PLAx view by fine manipulation of the probe, are annotated as "correct" while all other bins remain unmarked. This annotation is necessary to implement the reward system."  3.1 Simulated acquisition environment, 2nd para., p. 4. “We get data for the first two degrees of freedom, left-right and top-bottom translations, by moving the probe in a regular and dense grid pattern over the chest in order to "fill" each bin of the grid with at least 25 frames…the probe is rotated by an excessive amount in the (i) clockwise or (ii) counterclockwise direction, or the probe is tilted by an excessive amount in the (iii) infero-medial or (iv) supero-lateral direction. In this way data for the last two degrees of freedom is obtained.” Last para., p. 4 –1st complete para., p. 5, Fig. 2. “In order to build the environment we need to track both the body of the patient and the probe as data gets acquired.” 2nd complete para., p. 6. “Each bin of the environment contains the necessary data,” The last two lines, p. 6. The “7 x 7 mm spatial bins” correspond to the volumes of the three-dimensional data because “the necessary data” comprise multiple frames for each spatial bin);
generate a set of probe guidance instructions (“the user …receives instructions on how to manipulate the probe”, 2nd para., p. 2; “we apply reinforcement learning to a guidance problem whose goal is to provide instructions to users in order to enable them to scan the left ventricle of the heart using ultrasound through the parasternal long axis sonic window." 2nd complete para., p. 3; “guiding an inexperienced user to acquire adequate images of the heart from the PLAx sonic window” 5 Conclusion, p. 9) based at least in part on the one or more transition areas and the plurality of volumes of the three-dimensional data (“reach any bin within the grid” Last para., p. 4 –1st complete para., p. 5) (“Our system offers guidance for 4 out of the 5 degrees of freedom of probe motion (Figure 2)…When the agent interacts with the environment it is free to move in any direction and reach any bin within the grid. For the bins that are marked "correct" it is additionally able to apply rotations and tilts.” Last para., p. 4 –1st complete para., p. 5, Fig. 2. During testing we use the same environments used by the reinforcement learning agent to test the supervised policy end-to-end on the guidance task.” 3.3 Supervised policy learning, 3rd para., p. 8);
acquire, using an ultrasound probe (“the probe” 2nd para., p. 2; “an ultrasound probe” 2nd complete para., p. 5; Fig. 3), a first frame of two-dimensional data for a patient (“an image is produced” 2nd para., p. 2; first of the “scans of the heart”, 2nd para., p. 2; Fig. 3)(“In our acquisition assistance framework the user is asked to place the probe anywhere on the left side of the patient's chest... Every time an image is produced by the ultrasound equipment, our deep reinforcement learning model predicts a motion instruction that is promptly displayed to the user.”, 2nd para., p. 2);
execute the set of probe guidance instructions to provide probe feedback for controlling the ultrasound probe to acquire at least a second frame of two-dimensional data (“an image is produced” 2nd para., p. 2; one of the “clinically acceptable…scans of the heart”, 2nd para., p. 2; Fig. 3) (“the user … receives instructions on how to manipulate the probe in order to obtain a clinically acceptable parasternal long axis scans of the heart. Every time an image is produced by the ultrasound equipment, our deep reinforcement learning model predicts a motion instruction that is promptly displayed to the user.”, 2nd para., p. 2); and
display the probe feedback using the display device (“Every time an image is produced by the ultrasound equipment, our deep reinforcement learning model predicts a motion instruction that is promptly displayed to the user.”, 2nd para., p. 2).
Milletari does not explicitly teach that the transition areas are identified between a plurality of volumes of the three-dimensional data.
However, in the medical ultrasound imaging field of endeavor, Saberi discloses wearable ultrasound system and method, which is analogous art. Saberi teaches that the transition areas are identified between a plurality of volumes of the three-dimensional data (“a scan volume of 172.3 cm.sup.3 and an overlapping scan volume of 93.5 cm.sup.3" [0046]; “4D data” [0068])(“a 10° tilt between the first and the second axes produces a scan volume of 172.3 cm.sup.3 and an overlapping scan volume of 93.5 cm.sup.3 for spatial compounding.” [0046]; “3D, and/or 4D data of a tissue body and/or a region of interest of the tissue body" [0068]; “image enhancement techniques can be used during data capture such as … spatial compounding by scanning over an area multiple times and different angles and combining overlapping images.” [0073]. Because the volumes are different, e.g., 172.3 cm.sup.3 and of 93.5 cm.sup.3, transition areas have to be identified for spatial compounding to match the volumes correctly).
Therefore, based on Saberi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Milletari to have the transition areas that are identified between a plurality of volumes of the three-dimensional data, as taught by Saberi, in order to facilitate image enhancement techniques (Saberi: [0073]). 
Regarding claim 14, Milletari modified by Saberi teaches the ultrasound imaging system of claim 13.
Milletari teaches that the probe feedback comprises a recommended ultrasound probe path (“a motion instruction… left-right and top-bottom motions” 2nd para., p. 2) for the ultrasound probe (“In our acquisition assistance framework the user is asked to place the probe anywhere on the left side of the patient's chest... Every time an image is produced by the ultrasound equipment, our deep reinforcement learning model predicts a motion instruction that is promptly displayed to the user… This problem has several degrees of freedom. Apart from instructions regarding left-right and top-bottom motions, the user will also receive fine-grained manipulation indications regarding rotation and tilt of the probe.”, 2nd para., p. 2, Fig. 2). 
Regarding claim 18, Milletari modified by Saberi teaches the ultrasound imaging system of claim 13.
Milletari teaches that the processor is to acquire a simulated frame (“simulation … the images they provide” 1st para., p. 10) from the three-dimensional environment (“In this work we show the details of our learning environment, which allows the agent to obtain simulated ultrasound acquisitions and we compare our system with supervised policy learning via classification.”, p. 3, 2nd complete para.; “Degrees of freedom of the probe during acquisition.” Fig. 2.; 3.1 Simulated acquisition environment, p. 5. “The resulting environments allow acquisition trajectory simulation but, of course, the images they provide slightly differ from the ones obtained by a true, live scan.” 1st para., p. 10).
Regarding claim 20, Milletari teaches a non-transitory machine-readable medium for ultrasound imaging (“memory” p. 7) comprising a plurality of instructions (instructions for “use the main network to collect experience by interacting with the environment.” p. 7, Fig. 4 and for the “data acquisition system” 2nd complete para., p. 5) that, in response to execution by a processor (a processor of the “data acquisition system” 2nd complete para., p. 5), cause the processor to:
acquire three-dimensional data (“cardiac images acquired from the parasternal long axis (PLAx) view of the left ventricle of the heart.” Abstract; “scanning the patient by making use of tracked video sequences.”, 3rd para., p. 2; “the sonographer is also asked to acquire 50 "correct" frames, showing the best view and 50 frames from each of the following scenarios" 1st complete para., p. 5; “as data gets acquired…The video frames are acquired through an ultrasound probe and supplied to the data acquisition system through OpenIGTlink interface” 2nd complete para., p. 5) for one or more patient data sets (“test data-set” p. 9, Table 3. A plurality of the “video frames” are three-dimensional data);
generate a three-dimensional environment (“3.1 Simulated acquisition environment,” p. 4) (“We build environments to simulate offline any (reasonable) acquisition trajectory the user may take while scanning the patient by making use of tracked video sequences.”, 3rd para., p. 2; Table 1, p. 4) based on one or more transition areas between a plurality of volumes of the three-dimensional data (transition areas between the “7 x 7 mm spatial bins”)(“We have defined, for each participant in the study, a work area covering a large portion of their chest. We have divided this area into 7 x 7 mm spatial bins. The bins from which it is possible to obtain a valid PLAx view by fine manipulation of the probe, are annotated as "correct" while all other bins remain unmarked. This annotation is necessary to implement the reward system."  3.1 Simulated acquisition environment, 2nd para., p. 4. “We get data for the first two degrees of freedom, left-right and top-bottom translations, by moving the probe in a regular and dense grid pattern over the chest in order to "fill" each bin of the grid with at least 25 frames…the probe is rotated by an excessive amount in the (i) clockwise or (ii) counterclockwise direction, or the probe is tilted by an excessive amount in the (iii) infero-medial or (iv) supero-lateral direction. In this way data for the last two degrees of freedom is obtained.” Last para., p. 4 –1st complete para., p. 5, Fig. 2. “In order to build the environment we need to track both the body of the patient and the probe as data gets acquired.” 2nd complete para., p. 6. “Each bin of the environment contains the necessary data,” The last two lines, p. 6. The “7 x 7 mm spatial bins” correspond to the volumes of the three-dimensional data because “the necessary data” comprise multiple frames for each spatial bin);
generate a set of probe guidance instructions (“the user …receives instructions on how to manipulate the probe”, 2nd para., p. 2; “we apply reinforcement learning to a guidance problem whose goal is to provide instructions to users in order to enable them to scan the left ventricle of the heart using ultrasound through the parasternal long axis sonic window." 2nd complete para., p. 3; “guiding an inexperienced user to acquire adequate images of the heart from the PLAx sonic window” 5 Conclusion, p. 9) based at least in part on the one or more transition areas and the plurality of volumes of the three-dimensional data (“reach any bin within the grid” Last para., p. 4 –1st complete para., p. 5) (“Our system offers guidance for 4 out of the 5 degrees of freedom of probe motion (Figure 2)…When the agent interacts with the environment it is free to move in any direction and reach any bin within the grid. For the bins that are marked "correct" it is additionally able to apply rotations and tilts.” Last para., p. 4 –1st complete para., p. 5, Fig. 2. During testing we use the same environments used by the reinforcement learning agent to test the supervised policy end-to-end on the guidance task.” 3.3 Supervised policy learning, 3rd para., p. 8);
acquire, using an ultrasound probe(“the probe” 2nd para., p. 2; “an ultrasound probe” 2nd complete para., p. 5; Fig. 3), a first frame of two-dimensional data for a patient (“an image is produced” 2nd para., p. 2; first of the “scans of the heart”, 2nd para., p. 2; Fig. 3)(“In our acquisition assistance framework the user is asked to place the probe anywhere on the left side of the patient's chest... Every time an image is produced by the ultrasound equipment, our deep reinforcement learning model predicts a motion instruction that is promptly displayed to the user.”, 2nd para., p. 2);
execute the set of probe guidance instructions to provide probe feedback for controlling the ultrasound probe to acquire at least a second frame of two-dimensional data (“an image is produced” 2nd para., p. 2; one of the “clinically acceptable…scans of the heart”, 2nd para., p. 2; Fig. 3) (“the user … receives instructions on how to manipulate the probe in order to obtain a clinically acceptable parasternal long axis scans of the heart. Every time an image is produced by the ultrasound equipment, our deep reinforcement learning model predicts a motion instruction that is promptly displayed to the user.”, 2nd para., p. 2); and
display the probe feedback using the display device (“Every time an image is produced by the ultrasound equipment, our deep reinforcement learning model predicts a motion instruction that is promptly displayed to the user.”, 2nd para., p. 2),
wherein the probe feedback comprises a recommended ultrasound probe path (“a motion instruction… left-right and top-bottom motions” 2nd para., p. 2) of the ultrasound probe (“In our acquisition assistance framework the user is asked to place the probe anywhere on the left side of the patient's chest... Every time an image is produced by the ultrasound equipment, our deep reinforcement learning model predicts a motion instruction that is promptly displayed to the user… This problem has several degrees of freedom. Apart from instructions regarding left-right and top-bottom motions, the user will also receive fine-grained manipulation indications regarding rotation and tilt of the probe.”, 2nd para., p. 2, Fig. 2) comprising a direction of the ultrasound probe (“left-right and top-bottom translations” Last para., p. 4), a subsequent scan angle of the ultrasound probe (“the probe is rotated … or the probe is tilted … in the (iii) infero-medial or (iv) supero-lateral direction.” Last para., p. 4 - p. 5), or a combination thereof (“Degrees of freedom of the probe during acquisition.” Fig. 2.  “We cover all degrees of freedom apart from rotations about the short horizontal axis (rocking)., p. 2. “Our system offers guidance for 4 out of the 5 degrees of freedom of probe motion (Figure 2).”, 3rd para., 3.1 Simulated acquisition environment, p. 4).
Milletari does not explicitly teach that the transition areas are identified between a plurality of volumes of the three-dimensional data.
However, in the medical ultrasound imaging field of endeavor, Saberi discloses wearable ultrasound system and method, which is analogous art. Saberi teaches that the transition areas are identified between a plurality of volumes of the three-dimensional data (“a scan volume of 172.3 cm.sup.3 and an overlapping scan volume of 93.5 cm.sup.3" [0046]; “4D data” [0068])(“a 10° tilt between the first and the second axes produces a scan volume of 172.3 cm.sup.3 and an overlapping scan volume of 93.5 cm.sup.3 for spatial compounding.” [0046]; “3D, and/or 4D data of a tissue body and/or a region of interest of the tissue body" [0068]; “image enhancement techniques can be used during data capture such as … spatial compounding by scanning over an area multiple times and different angles and combining overlapping images.” [0073]. Because the volumes are different, e.g., 172.3 cm.sup.3 and of 93.5 cm.sup.3, transition areas have to be identified for spatial compounding to match the volumes correctly).
Therefore, based on Saberi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Milletari to have the transition areas that are identified between a plurality of volumes of the three-dimensional data, as taught by Saberi, in order to facilitate image enhancement techniques (Saberi: [0073]). 

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Milletari and Saberi as applied to claims 1 and 13, and further in view of Ma et al (US 20200097811), hereinafter, Ma.
Regarding claim 3, Milletari modified by Saberi teaches the method of claim 1.
Milletari teaches that the generating the set of probe guidance comprises determining a function using a machine learning technique based at least on one or more simulated frames acquired from the three-dimensional environment (“Every time an image is produced by the ultrasound equipment, our deep reinforcement learning model predicts a motion instruction that is promptly displayed to the user.”, 2nd para., p. 2).
Milletari modified by Saberi does not teach that the function is a cost function and determining a cost function using a machine learning technique.
However, in the machine learning techniques field of endeavor, Ma discloses reinforcement learning by sharing individual data within dynamic groups, which is analogous art. Ma teaches determining a cost function using a machine learning technique (“One machine learning model that may be employed in the present embodiments is reinforcement learning…A cost function may be used to guide the update of weights in the neural network, with the goal being to find a set of parameters that minimizes the cost function in view of received information.” [0022]).
Therefore, based on Ma’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Milletari and Saberi to have the step of determining a cost function using a machine learning technique, as taught by Ma, in order to facilitate neural network parameter calculation in reinforcement learning models (Ma: [0022]).
Regarding claim 15, Milletari modified by Saberi teaches the ultrasound imaging system of claim 13.
Milletari teaches that the processor is to generate the set of probe guidance instructions by determining a function using a machine learning technique based on one or more simulated frames acquired from the three-dimensional environment (“Every time an image is produced by the ultrasound equipment, our deep reinforcement learning model predicts a motion instruction that is promptly displayed to the user.”, 2nd para., p. 2).
Milletari modified by Saberi does not teach that the function is a cost function and determining a cost function using a learning technique.
However, in the machine learning techniques field of endeavor, Ma discloses reinforcement learning by sharing individual data within dynamic groups, which is analogous art. Ma teaches determining a cost function using a learning technique (“One machine learning model that may be employed in the present embodiments is reinforcement learning…A cost function may be used to guide the update of weights in the neural network, with the goal being to find a set of parameters that minimizes the cost function in view of received information.” [0022]).
Therefore, based on Ma’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Milletari and Saberi to have the step of determining a cost function using a learning technique, as taught by Ma, in order to facilitate neural network parameter calculation in reinforcement learning models (Ma: [0022]).
Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Milletari and Saberi as applied to claims 1 and 13, and further in view of Carrascal et al (US 20220015741), hereinafter, Carrascal.
Regarding claim 4, Milletari modified by Saberi teaches the method of claim 1.
Milletari modified by Saberi does not teach that the ultrasound probe comprises a three-dimensional ultrasound probe or a two-dimensional ultrasound probe.
However, in the medical ultrasound imaging field of endeavor, Carrascal discloses ultrasound system and method for shear wave characterization of anisotropic tissue, which is analogous art. Carrascal teaches that the ultrasound probe comprises a three-dimensional ultrasound probe or a two-dimensional ultrasound probe. (“a 3D imaging probe may be used [0018]).
Therefore, based on Carrascal’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Milletari and Saberi to have the ultrasound probe that comprises a three-dimensional ultrasound probe or a two-dimensional ultrasound probe, as taught by Carrascal, in order to facilitate acquisition and processing 3D datasets (Carrascal: [0031]).
Regarding claim 5, Milletari modified by Saberi teaches the method of claim 1.
While Milletari teaches the two-dimensional data that is used to execute the set of probe guidance instructions (“In our acquisition assistance framework the user is asked to place the probe anywhere on the left side of the patient's chest... Every time an image is produced by the ultrasound equipment, our deep reinforcement learning model predicts a motion instruction that is promptly displayed to the user.”, 2nd para., p. 2; Fig. 3), Milletari modified by Saberi does not teach that at least one three-dimensional ultrasound probe acquires the three-dimensional data for the one or more patient data sets, and the ultrasound probe that acquires the first frame is a two-dimensional ultrasound probe that acquires the two-dimensional data.
However, in the medical ultrasound imaging field of endeavor, Carrascal discloses ultrasound system and method for shear wave characterization of anisotropic tissue, which is analogous art. Carrascal teaches that at least one three-dimensional ultrasound probe acquires the three-dimensional data (“a 3D imaging probe may be used [0018]) for the one or more patient data sets (“The ultrasound system 102 may process the 3D dataset to determine the pose and orientation of the organ represented in the 3D dataset" [0031], Fig. 1), and the ultrasound probe (106) that acquires the first frame is a two-dimensional ultrasound probe that acquires the two-dimensional data (“The probe 106, and specifically the activation of elements of the array for transmitting and receiving ultrasound, may be controlled by the ultrasound system 102 to acquire image data (e.g., for obtaining measurements and/or producing ultrasound images, such as 2D images) of the anisotropic tissue 104 in the imaging plane 108…the probe 106 may include a 2D array of transducers and may be able to selectively generate one or more imaging planes 108 at a plurality of orientations with respect to the probe 106 (e.g., the planes may be at different angles with respect to a face of the 2D array as well as at different angles with respect to a normal through the face of the 2D array).” [0022], Fig. 1).
Therefore, based on Carrascal’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Milletari and Saberi to have at least one three-dimensional ultrasound probe that acquires the three-dimensional data for the one or more patient data sets, and the ultrasound probe that acquires the first frame that is a two-dimensional ultrasound probe that acquires the two-dimensional data, as taught by Carrascal, in order to facilitate acquisition and processing 3D datasets (Carrascal: [0031]). In the combined invention of Milletari, Saberi, and Carrascal, a two-dimensional ultrasound probe that acquires the two-dimensional data that is used to execute the set of probe guidance instructions.

Regarding claim 16, Milletari modified by Saberi teaches the ultrasound imaging system of claim 13.
Milletari modified by Saberi does not teach that the ultrasound probe comprises a three-dimensional ultrasound probe or a two-dimensional ultrasound probe.
However, in the medical ultrasound imaging field of endeavor, Carrascal discloses ultrasound system and method for shear wave characterization of anisotropic tissue, which is analogous art. Carrascal teaches that the ultrasound probe comprises a three-dimensional ultrasound probe or a two-dimensional ultrasound probe. (“a 3D imaging probe may be used [0018]).
Therefore, based on Carrascal’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Milletari and Saberi to have the ultrasound probe that comprises a three-dimensional ultrasound probe or a two-dimensional ultrasound probe, as taught by Carrascal, in order to facilitate acquisition and processing 3D datasets (Carrascal: [0031]).
Regarding claim 16, Milletari modified by Saberi teaches the ultrasound imaging system of claim 13.
While Milletari teaches the ultrasound probe that executes the set of probe guidance instructions (“In our acquisition assistance framework the user is asked to place the probe anywhere on the left side of the patient's chest... Every time an image is produced by the ultrasound equipment, our deep reinforcement learning model predicts a motion instruction that is promptly displayed to the user.”, 2nd para., p. 2; Fig. 3), Milletari modified by Saberi does not teach that at least one three-dimensional ultrasound probe acquires the three-dimensional data for the one or more patient data sets, and that the ultrasound probe that acquires the first frame is a two-dimensional ultrasound probe.
However, in the medical ultrasound imaging field of endeavor, Carrascal discloses ultrasound system and method for shear wave characterization of anisotropic tissue, which is analogous art. Carrascal teaches that at least one three-dimensional ultrasound probe acquires the three-dimensional data (“a 3D imaging probe may be used [0018]) for the one or more patient data sets (“The ultrasound system 102 may process the 3D dataset to determine the pose and orientation of the organ represented in the 3D dataset" [0031], Fig. 1), and the ultrasound probe (106) that acquires the first frame is a two-dimensional ultrasound probe (“The probe 106, and specifically the activation of elements of the array for transmitting and receiving ultrasound, may be controlled by the ultrasound system 102 to acquire image data (e.g., for obtaining measurements and/or producing ultrasound images, such as 2D images) of the anisotropic tissue 104 in the imaging plane 108…the probe 106 may include a 2D array of transducers and may be able to selectively generate one or more imaging planes 108 at a plurality of orientations with respect to the probe 106 (e.g., the planes may be at different angles with respect to a face of the 2D array as well as at different angles with respect to a normal through the face of the 2D array).” [0022], Fig. 1).
Therefore, based on Carrascal’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Milletari and Saberi to have at least one three-dimensional ultrasound probe that acquires the three-dimensional data for the one or more patient data sets, and the ultrasound probe that acquires the first frame that is a two-dimensional ultrasound probe, as taught by Carrascal, in order to facilitate acquisition and processing 3D datasets (Carrascal: [0031]). In the combined invention of Milletari, Saberi, and Carrascal, a two-dimensional ultrasound probe executes the set of probe guidance instructions.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Milletari and Saberi as applied to claim 6, and further in view of Martin et al (US 20110170752), hereinafter, Martin.
Regarding claim 7, Milletari modified by Saberi teaches the method of claim 6.
Milletari teaches that the generating the set of probe guidance comprises determining a function using a machine learning technique based at least on one or more simulated frames acquired from the three-dimensional environment (“Every time an image is produced by the ultrasound equipment, our deep reinforcement learning model predicts a motion instruction that is promptly displayed to the user.”, 2nd para., p. 2).
Milletari modified by Saberi does not teach imposing a scan cone mask to the simulated frame to represent output from the ultrasound probe.
However, in the simulating the output of a medical imaging device field of endeavor, Martin discloses medical training method and apparatus, which is analogous art. Martin teaches imposing a scan cone mask to the simulated frame to represent output from the ultrasound probe (“In step S1204 the image is cropped into the `cone` ultrasound shape, and in step S1206 some basic graphics (dotted lines at the edge of the scan and some information text) are added to simulate the output of the simulated ultrasound imager.” [0158]).
Therefore, based on Martin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Milletari and Saberi to have the step of imposing a scan cone mask to the simulated frame to represent output from the ultrasound probe, as taught by Martin, in order to provide a realistic training device for training medical professionals in the use of echocardiography equipment and in the interpretation of resulting 2D ultrasound images (Martin: [0009]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Milletari, Saberi, and Martin as applied to claim 7, and further in view of Hostettler et al (US 20090046912), hereinafter, Hostettler.
Regarding claim 8, Milletari modified by Saberi and Martin teaches the method of claim 7.
While Milletari teaches augmenting the simulated frame (“We perform data augmentation for both the supervised and RL approaches. Each training sample is slightly rotated, shifted and re-scaled by a random quantity before being presented as input to the network. Also the gamma of the images is subject to augmentation.”; pp. 8-9), Milletari modified by Saberi does not teach augmenting the simulated frame based on non-geometric configuration settings of the ultrasound probe.
However, in the simulating the output of a medical imaging device field of endeavor, Hostettler discloses a process and system for simulation or digital synthesis of sonographic images, which is analogous art. Hostettler teaches augmenting the simulated frame based on non-geometric configuration settings of the ultrasound probe (“luminosity, contrast, gain”) (“the process advantageously comprises the simulation of the effects of adjusting the virtual or simulated sonographic probe, resulting in the creation of an image or mask for limited adjustment to the observation window defined above and simulating the adjustments of luminosity, contrast, gain or any other adjustable parameter of the virtual or simulated sonographic probe as defined above.” [0042]).
Therefore, based on Hostettler’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Milletari and Saberi to have the step of augmenting the simulated frame based on non-geometric configuration settings of the ultrasound probe, as taught by Hostettler, in order to facilitate simulation or synthesis of virtual images (Hostettler: [0001]).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Milletari and Saberi as applied to claims 2 and 13, and further in view of Leyvi et al (US 20200229798), hereinafter, Leyvi.
Regarding claim 11, Milletari modified by Saberi teaches the method of claim 2.
Milletari teaches displaying the recommended ultrasound probe path using a display device (“Every time an image is produced by the ultrasound equipment, our deep reinforcement learning model predicts a motion instruction that is promptly displayed to the user.”, 2nd para., p. 2).
Milletari modified by Saberi does not teach that the display device is electronically coupled to the ultrasound probe.
However, in the ultrasonic scanning field of endeavor, Leyvi discloses remotely controlled ultrasonic imaging system, which is analogous art. Leyvi teaches that the display device (100) is electronically coupled to the ultrasound probe (8) (“FIG. 1 illustrates at the top of the drawing a highly portable ultrasonic scanning device comprising an L12-5 Lumify™ ultrasound probe 8 coupled to a handheld display device in the form of a smartphone 100… The display device 100 contains the image display” [0013]).
Therefore, based on Leyvi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Milletari and Saberi to have the display device that is electronically coupled to the ultrasound probe, as taught by Leyvi, in order to facilitate display of processed images (Leyvi: [0018]).
Regarding claim 19, Milletari modified by Saberi teaches the ultrasound imaging system of claim 13.
Milletari teaches displaying the recommended ultrasound probe path using the display device (“Every time an image is produced by the ultrasound equipment, our deep reinforcement learning model predicts a motion instruction that is promptly displayed to the user.”, 2nd para., p. 2).
Milletari modified by Saberi does not teach that the display device is electronically coupled to the ultrasound probe.
However, in the ultrasonic scanning field of endeavor, Leyvi discloses remotely controlled ultrasonic imaging system, which is analogous art. Leyvi teaches that the display device (100) is electronically coupled to the ultrasound probe (8) (“FIG. 1 illustrates at the top of the drawing a highly portable ultrasonic scanning device comprising an L12-5 Lumify™ ultrasound probe 8 coupled to a handheld display device in the form of a smartphone 100… The display device 100 contains the image display” [0013]).
Therefore, based on Leyvi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Milletari and Saberi to have the display device that is electronically coupled to the ultrasound probe, as taught by Leyvi, in order to facilitate display of processed images (Leyvi: [0018]).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Milletari as applied to claims 1 and 13, and further in view of Destrempes et al (US 20100081931), hereinafter, Destrempes.
Regarding claim 12, Milletari teaches the learning device according to claim 1.
Milletari does not teach that the image acquisition unit is equipment that is inserted into a body cavity of the subject and acquires a medical image inside the body of the subject captured from the inside of the body of the subject.
However, in the medical imaging field of endeavor, Destrempes discloses image segmentation, which is analogous art. Destrempes teaches that the image acquisition unit is equipment (an endoscope" [0187]) that is inserted into a body cavity of the subject (“cavity" [0187]) and acquires a medical image inside the body of the subject (one of the “ultrasound images” [0187]) captured from the inside of the body of the subject (“ultrasound images are acquired from … an endoscope positioned within a cavity." [0187]).
Therefore, based on Destrempes’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Milletari to have the image acquisition unit that is equipment that is inserted into a body cavity of the subject and acquires a medical image inside the body of the subject captured from the inside of the body of the subject, as taught by Destrempes, in order to facilitate diagnosis from ultrasound images (Destrempes: [0004]-[0005]).
Regarding claim 14, Milletari teaches the learning device according to claim 13.
Milletari does not teach that the medical image is an ultrasound image in which an observation target part inside the body of the subject is imaged by an ultrasound endoscope.
However, in the medical imaging field of endeavor, Destrempes discloses image segmentation, which is analogous art. Destrempes teaches that the medical image is an ultrasound image (one of the “ultrasound images” [0187]) in which an observation target part inside the body of the subject (“cavity" [0187]) is imaged by an ultrasound endoscope (“ultrasound images are acquired from … an endoscope positioned within a cavity." [0187]).
Therefore, based on Destrempes’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Milletari to have the medical image that is an ultrasound image in which an observation target part inside the body of the subject is imaged by an ultrasound endoscope, as taught by Destrempes, in order to facilitate diagnosis from ultrasound images (Destrempes: [0004]-[0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793             


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793